Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





	DETAILED ACTION



EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a communication with Christopher Johns on 6/7/21.
In the claims, REPLACE claims 1,11,20 with the versions that follow:

1. (Currently Amended) A computer-implemented system for providing stowing location recommendation, the system comprising:
a memory storing instructions; and
at least one processor configured to execute the instructions to:
an application on a user device associated with a user, a request for a location recommendation for stowing at least one inbound product, wherein the request comprises a section in a zone associated with the at least one inbound product, wherein the section in the zone is selected based on a scan of a location identifier, associated with the section, by the user device;
receive, from the user device via a graphical user interface (GUI) for a stowing management system, a scan of a product identifier of the at least one inbound product and a quantity of the at least one inbound product;
store, into the database, one or more parameters associated with the product identifier;
acquire, from one or more sensors, image or video data related to a plurality of locations capable of stowing the at least one inbound product;
determine, from the image or video wherein one or more sensors monitor the emptiness of the plurality of locations;
determine, from monitoring using the sensors, emptiness of a plurality of locations by subtracting a number of products stowed from a maximum number of products stowed for each of the plurality of locations;
determine, based on the stored parameters of the product identifier in the database, quantity of the at least one inbound product, and the emptiness and capacity of the plurality of locations, a plurality of 
the plurality of recommended locations have not been recommended to another user different from the user;     
retrieve, from the database, information recommended to another user different from the user of the user device to determine the status of the plurality of locations;
sample, based on a predetermined rule, a number of locations from the plurality of recommended locations for stowing the at least one inbound product;
display, via the GUI on the user device, the sampled number of locations to the user for stowing the at least one inbound product, the displayed locations being selectable, wherein the predetermined rule comprises at least one of:

a first restriction on an expiration date associated with each SKU, 
a second restriction on a barcode associated with each SKU, or
a third restriction on a risk level associated with each SKU;

receive, from the user device via the GUI, a selection of a stowing location among the sampled number of locations, wherein the selection of a stowing location includes touching or pressing one of the displayed sampled number of locations; and
modify [[a]]the database to assign a location identifier associated with the selected stowing location to the inbound product to monitor each inbound product in real-time using the user interface. 

11. (Currently Amended) A computer-implemented method for providing stowing location recommendation, the method comprising: 
receiving, from a user device associated with a user, a request for a location recommendation for stowing at least one inbound product, wherein the request comprises a section in a zone associated with the at least one inbound product, wherein the section in the zone is selected based on a scan of a local identifier, associated with the section, by the user device; 
receiving, from the user device via a graphical user interface (GUI) for a stowing management system, a scan of a product identifier of the at least one inbound product and a quantity of the at least one inbound product;
storing, into the database, one or more parameters associated with the product identifier;

determining, from the image or video , wherein one or more sensors monitor the emptiness of the plurality of locations;
determining, from monitoring using the sensors, emptiness of a plurality of locations by subtracting a number of products stowed from a maximum number of products stowed for each of the plurality of locations;
determining, based on the product identifier, quantity of the at least one inbound product, and the emptiness and capacity of the plurality of locations, a plurality of locations to recommend within the section in the zone, the plurality of recommended locations being having an emptiness and capacity to store the at least one inbound product, wherein
the plurality of recommended locations have not been recommended to another user different from the user;
retrieving, from the database, information recommended to another user different from the user of the user device to determine the status of the plurality of locations;
sampling, based on a predetermined rule, a number of locations, among the plurality of recommended locations, for stowing the at least one inbound product; 
GUI on the user device, the sampled number of locations to the user for stowing the at least one inbound product, the displayed locations being selectable, wherein the predetermined rule comprises at least one of:

a first restriction on an expiration date associated with each SKU, 
a second restriction on a barcode associated with each SKU, or
a third restriction on a risk level associated with each SKU;
providing a recommendation, based on the predetermined rule, to store a maximum of three different SKUs in each location;
receiving, from the user device via the GUI, a selection of a stowing location among the sampled number of locations, wherein the selection of a stowing location includes touching or pressing one of the displayed sampled number of locations; and
modifying [[a]]the database to assign a location identifier associated with the selected stowing location to the inbound product to monitor each inbound product in real-time using the user interface.



a memory storing instructions; and
at least one processor configured to execute the instructions to:
receive, from a user device associated with a user, a request for a location recommendation for stowing at least one inbound product, wherein the request comprises:
a section in a zone associated with the at least one inbound product, the zone comprising at least one of a picking zone configured to store inbound products that are available for purchase by a customer, or a buffer zone configured to store inbound products that are not available for purchase by a customer, wherein the section in the zone is selected based on a scan of a location identifier, associated with the section, by the user device; 
receive, from the user device via a graphical user interface (GUI) for a stowing management system, a scan of a product identifier of the at least one inbound product and a quantity of the at least one inbound product;
store, into the database, one or more parameters associated with the product identifier;
acquire, from one or more sensors, image or video data related to a plurality of locations capable of stowing the at least one inbound product;
, wherein one or more sensors monitor the emptiness of the plurality of locations;
determine, from monitoring using the sensors, emptiness of a plurality of locations by subtracting a number of products stowed from a maximum number of products stowed for each of the plurality of locations;
determine, based on the product identifier, quantity of the at least one inbound product, and the emptiness and capacity of the plurality of locations, a plurality of locations to recommend within the section in the zone, the plurality of recommended locations being configured to store the at least one inbound product, wherein: 
the plurality of recommended locations are at least 30%, 50%, or 70% empty, and
the plurality of recommended locations have not been recommended to another user different from the user;
retrieve, from the database, information recommended to another user different from the user of the user device to determine the status of the plurality of locations;
sample, based on a predetermined rule, a number of locations, among the plurality of recommended locations, for stowing the at least one inbound product; and
GUI on the user device, the sampled number of locations to the user for stowing the at least one inbound product, the displayed locations being selectable, wherein the predetermined rule comprises at least one of:

a first restriction on an expiration date associated with each SKU, 
a second restriction on a barcode associated with each SKU, or
a third restriction on a risk level associated with each SKU;
provide a recommendation, based on the predetermined rule, to store a maximum of three different SKUs in each location;
receive, from the user device via the GUI, a selection of a stowing location among the sampled number of locations, wherein the selection of a stowing location includes touching or pressing one of the displayed sampled number of locations; and
modify [[a]]the database to assign a location identifier associated with the selected stowing location to the inbound product to monitor each inbound product in real-time using the user interface.






Allowable Subject Matter
Claims 1-5,7-15,17-20 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance.  

Regarding the rejection under 35 USC 101, the examiner interprets the claimed determination and monitoring of storage emptiness, based upon image or video data performed with a processor/sensors to be an improvement to technological process.  Accordingly, the claims are patent eligible.  

The prior art does not teach or suggest the following which is present in all of the independent claims of the application:


wherein the predetermined rule comprises at least one of:
a first restriction on an expiration date associated with each SKU,
a second restriction on a barcode associated with each SKU, or 
a third restriction on a risk level associated with each SKU…
provide a recommendation, based on the predetermined rule, to store a maximum of three different SKUs in each location



Jahani discloses stocking goods based on known dimensions of goods and the storage locations.  (Jahanai, para 0144).

Yair is directed to a system for directing a worker around a warehouse.  (Yair, col.14)

New reference Jones (20170039513 ) is directed to a system for stocking overstocked items.  (Jones, abstract).   Jones discloses calculating maximum unique SKU that should be allowed in a storage location based upon  a maximum SKU parameter.  (Jones, para 0048-57).
	


However, the references do not disclose provide a recommendation, based on the predetermined rule, to store a maximum SKUs based on the enumerated predetermined rules.

The examiner notes the cited limitations above in combination with the other limitations found within the independent claim(s) are found to be allowable over the prior art of record.  The independent claims recite the quoted allowable subject matter or substantially similar language.  Accordingly the claims are allowable for the reasons identified.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C CHEIN whose telephone number is (571)270-7985.  The examiner can normally be reached on Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLEN C CHEIN/Primary Examiner, Art Unit 3687